DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9, and 11-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US Pub 20170189015 by Adams et al (“Adams”).
Regarding Claim 1, Adams teaches a transverse surgical stapling system (10, Figs. 1. – note that at least parts of the stapler – e.g. anvil 26, are transverse to other elements thereof, e.g. shaft 14), comprising: 
an elongated shaft assembly 14; 
a distal tube (tubular housing 40) having a proximal end (either right, or facing the viewer of Fig. 1D) portion and a distal end (either left, or away from the viewer of Fig. 1D) portion, the proximal end portion of the distal tube 40 supporting the elongated shaft assembly 14 ; 
an anvil assembly 26 supported on the distal end portion of the distal tube (entirety of the assembly is indirectly supported by 40, as extending from it, see Fig. 1D) ; and 
a cartridge assembly 28 supported on the distal tube in movable relation to the anvil assembly 26 (compare relative positions in Figs. 1B – 1C)  , 
wherein the anvil and cartridge 26/28 assemblies are movable between retracted and extended positions relative to the distal tube. Note that multiple interpretations of the retracted and extended positions are possible, including:
A – a retracted position (i.e. a retracted relative configuration) of the anvil and cartridge, as in Fig. 1C or 7C, wherein the anvil and cartridge 26/28 are retracted/abutted into each other, and an extended position (relative configuration) as in Fig. 1B or 7B, where the anvil/cartridge 26/28 form a gap therebetween, thus being relatively extended with respect to each other.
B – for the stapler embodiment lacking a reinforcing guide pin 466 (i.e. all embodiments except for that of Figs 13-15 and Paras 0071-0074), Adams discusses the inherent deflection of the anvil (deflection representing an extension thereof), caused by the clamping forces (Para 0074: “supporting structure (448) to inhibit distal end portion (564) from deflecting relative to proximal end portion (571) of end effector (316). For example, structural guide pin (466) also inhibits distal end portion (564) from deflecting relative to proximal end portion (571) as staples are pressed into staple-forming surface (138) of anvil (26) from cartridge (328) for improved accuracy and precision of staple formation and tissue severing.”). More specifically, all embodiments disclosed by Adams (except the reinforcement-rod-equipped embodiment of Figs. 13-15), exhibit the angular/pivoting   anvil deflection/extension recited. Note that this relative angular/pivoting deflection is also discussed in the art, for example it is evidenced by Figs. 12 (note pivoting about the lower region of U-shaped structure 40)  and particularly Fig. 11 (labeled “Prior art”, note pivoting extension/deflection about the lower region of the U-shaped connecting structure) of US Pat 4,354,628, reference being listed and discussed in the Conclusion section of this Office Action.

Regarding Claim 11, Adams teaches a surgical stapling system (10, Figs. 1), comprising: 
a distal tube (tubular housing 40) defining a longitudinal axis (oriented from left to write, along stapler 10 in Fig. 3) 
an outer tube (18, covering tube 40 in Fig. 3) slidably supported on distal tube 40 (note sliding action from Fig 1A to 1B).
an elongated shaft assembly 14; 
an anvil assembly 26 
a cartridge assembly 28 supported on the distal tube 40 (all elements of the end effector 26/28 are supported, though indirectly, by tube 40, see Figs. 1B – 1C)  and movable relative to the anvil 26 (compare relative positions of Figs. 1A-D), the cartridge assembly 28 movable between a first position (e.g. Fig. 7B) aligned with the longitudinal axis and a second position (Fig. 7C) transverse to the longitudinal axis. Note that in both positions (Figs. 7B and C), the cartridge assembly 28 is aligned as it forms a determinate, precise angle with the longitudinal axis (thus being characterizable as “aligned”), and said cartridge assembly 28 is also transverse to said axis in both positions, as it forms an angle therewith (note definition of “Transverse”, as contrasted with “Perpendicular”, in the attached NPL by “Wikipedia”) . Further note that the alternative interpretations A and B are equally applicable, as discussed in the rejection of Claim 1, above.

Regarding Claim 16, Adams teaches a transverse surgical stapling system (10, Figs. 1. – note that at least parts of the stapler – e.g. anvil 26, are transverse to other elements thereof, e.g. shaft 14), comprising: 
a distal tube (tubular housing 40) defining a longitudinal axis (oriented from left to write, along stapler 10 in Fig. 3) 
an outer tube (18, covering tube 40 in Fig. 3) slidably supported on distal tube 40 (note sliding action from Fig 1A to 1B).
an elongated shaft assembly 14; 
a cartridge assembly 28 supporting a plurality of staples (Para 0051: “cartridge (28) including a plurality of staples”), and
an anvil assembly 26 supported on the distal tube 40 (all elements of the end effector 26/28 are supported, though indirectly, by tube 40, see Figs. 1B – 1C), the anvil assembly 26 pivotable between a retracted position aligned with the distal tube, and an extended position in which the anvil assembly extends transverse to the distal tube, wherein in the extended position, the anvil assembly is positioned to form the staples supported in the cartridge assembly. Note the discussion of interpretation B, in the rejection of Claim 1 above, with reference to the angular deflection/extension of anvil under clamping forces, further evidenced by known observations like the relative pivoting deflection depicted in Figs. 12 but also Fig. 11 (“Prior art”) of US Pat 4,354,628 discussed in the Conclusion section of this Office Action.

Regarding Claim 4, Adams further teaches that that the elongated shaft assembly includes a locking rod 166 receivable by the anvil 26 and cartridge assembly 28 to lock the anvil and cartridge assemblies 26/28 in the extended positions thereof (note in Fig. 7C that the locking rod 166 extends through the anvil and cartridge and does not permit at least relative lateral / sideways motions of the anvil and cartridge 26/28 (thus “locking”) in the extended position (see interpretation A, above). 
Additionally and in the alternative, push rod 50 (Para 0064, Figs. 1A-D and 7A-D) of the elongated shaft assembly 14 may also be recognized as the recited locking rod, as it locks (inhibits relative motion between the cartridge and anvil, at least laterally) after pin 30 is actuated by locking rod 50.

Regarding Claims 5 and 15 (similar limitations, different dependency), Adams further teaches that that the elongated shaft assembly includes a clamping rod  pivotably (“links (56) are respectively pivotally attached at the right and left proximal ends of closure member (54)”, Para 0040, compare Figs. 2A-B) coupled to the cartridge assembly 28 (though indirectly, via closure member 54), the clamping rod 56 positioned to translate (by means of closure member 54, Para 0040) the cartridge assembly 28 relative to the anvil assembly 26 (Figs. 7A-D).

Regarding Claim 6 and 17 (similar limitations, different dependency), Adams further teaches that that the elongated shaft assembly includes a firing rod 82 that translates through the distal tube (see 82 depicted in Figs. 2A-C, as translating within tube 40) to fire the staples from the cartridge assembly (Para 0042: “firing bar (82) cooperates with cartridge (28)”, Figs. 7A-D). Finally, note Para 0044: “firing bar (82) is forced distally to form the staples” .

Regarding Claim 7 and 18 (similar limitations, different dependency) , Adams further teaches that that the firing rod 82 includes a firing wedge (lever 196, Para 0061, Fig. 10A) pivotally (via pivot 198, Fig. 10A) coupled to a distal end portion of the firing rod 82, the firing wedge 196 positioned to (intended use; note that Adams’ wedge coincidentally meets the limitation, though not required) engage the cartridge assembly (relative positioning of wedge 196 is shown in Fig. 10A, as “positioned to engage”  cartridge assembly 28).

Regarding Claim 9, Adams further teaches that that the anvil assembly 26 includes an alignment pin (either pin 30 or pin 166, see Figs. 1B, 4-6, 7B) assembly that is positioned to engage the cartridge assembly 28 (see engagement by comparing e.g. Figs. 7A-B) .

Regarding Claim 12, Adams further teaches that the cartridge assembly 28 is spring biased toward the second position thereof (Para 0061: “inhibit full proximal movement of cartridge housing (132) … Lockout lever (196) is spring biased toward the proximal end portion of supporting structure (128) by a spring”; also see Fig. 7C). 

Regarding Claim 13, Adams further teaches that the outer tube  (18, Fig. 3) is movable in a proximal direction (from Fig. 1A to Fig. 1B) to (intended use; the prior art coincidentally includes the recited limitation, see details herein) enable the cartridge assembly 26 to move from the first position to the second position (sequence of steps detailed in Para 0036, compare Figs. 1A-B).

Regarding Claim 14, Adams further teaches that that the elongated shaft assembly includes a locking rod 166 receivable by the cartridge 28 assembly to prevent the cartridge assembly from pivoting relative to the longitudinal axis (note in Fig. 7C that the locking rod 166 extends through the cartridge 28 and does not permit pivoting, as recited, thus “locking”). 
Additionally and in the alternative, push rod 50 (Para 0064, Figs. 1A-D and 7A-D) of the elongated shaft assembly 14 may also be recognized as the recited locking rod, as it locks (inhibits relative motion between the cartridge and anvil, particularly not permitting a pivoting motion) after pin 30 is actuated by locking rod 50.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Adams in view of “Torsion Springs” by OHD (“OHD”).
Regarding Claim 2, Adams further teaches that the cartridge assembly 28 is spring biased toward the extended position thereof by a [NOT TAUGHT: torsion] spring (Para 0061: “inhibit full proximal movement of cartridge housing (132) … Lockout lever (196) is spring biased toward the proximal end portion of supporting structure (128) by a spring”). 
Adams does not specifically disclose that the biasing spring is a torsion spring.
OHD teaches – in the context of another application requiring a biasing action - the advantages of torsion springs, e.g. “safer”, “better control” and overall: “which should you use? … The simple answer is: torsion.” (2nd half of Page 2).
It would have been obvious to a person of ordinary skill in the art having the teachings of Adams and OHD before them at the time the application was filed, to modify Adams’ stapler to further provide that Adams’ biasing spring is a torsion spring, as taught by OHD. A person of ordinary skill in the art  would have appreciated the advantages of torsion springs (safer, featuring better control), beneficially providing improvements in a stapler intended for surgical use.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding Claim 3, the prior art fails to teach surgical staplers so configured to include a leaf spring biasing the anvil assembly towards the extended position. For contrast, Adams’ anvil 26 may be understood to bias in the opposite direction, i.e. back towards its un-extended/retracted position (see interpretation B discussed in the rejection of Claim 1, above). On the other hand, the inventive stapler has a leaf spring 35 which biases anvil 38 towards its extended position (Para 0044).
Regarding Claims 8 and 19 (similar limitations, different dependency), the prior art fails to teach surgical staplers so configured to include a firing wedge pivoting between two configurations: a retracted position within the distal tube, and an extended position wherein the wedge’s distal end extends from the distal tube at an acute angle. For contrast, Adams’ wedge 186 (Fig. 7A or 10A), although pivoting as detailed in the rejection of parent Claim 7, above, does not pivot between the two specific extended/retracted positions, as recited. On the other hand, the inventive wedge 26 is housed within the distal tube 26 when retracted (Fig. 10) and extends at an acute angle from said distal tube 26 when extended (Fig. 11).
Regarding Claim 10 and 20 (similar limitations, different dependency), the prior art fails to teach surgical staplers having an alignment pin pivotably coupled to the anvil assembly and moving (i.e. understood as pivoting) between a retracted position within the anvil and an extended position extending from, and perpendicular to, the anvil assembly. For contrast, Adams’ alignment pin (either 30 or 166), though coupled to the anvil, it is not pivotably coupled, and it is not housed entirely within the anvil assembly during the retracted position (e.g. see Figs. discussed in the rejection of parent claim 9). On the other hand, the inventive alignment pin 348 is entirely housed within the anvil assembly 30 in the retracted position (Fig. 7), said pin 348 pivoting (around pivot axis 344c) between the two claimed positions.

Furthermore, although none of the claims presently recite this limitations, it appears that the prior art of record fails to teach surgical staplers configured so that each of the Anvil, Cartridge, AND alignment pin move between:
(A) a retracted position wherein all three (anvil, cartridge, pin) are located within, and parallel with a longitudinal axis of, an outer tube [illustrated by Figs. 6-10], and 
(B) an extended position wherein the anvil and cartridge extend radially outward of the outer tube and perpendicular to the longitudinal axis, while the alignment pin remains parallel with, but extends radially outward of, the outer tube [illustrated by Figs. 11-16].
For illustration purposes and contrast, refer to the rejections above, and to the additional references discussed in the Conclusion section, below. The inventive cartridge 40, anvil 30, and alignment pin 348 take the attitudes and orientations discussed above, between a retracted position (e.g. Fig. 10) and an extended position (e.g. Fig. 11)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Applicant-provided EPO Search Opinion on Application 21195367 of 1/27/2022, as filed by the Applicant with an IDS dated 03/02/2022. Said document discusses relevant prior art teaching limitations of the present claims, including various staplers in which the cartridge and anvil take various attitudes and orientations relative to each other, or relative to other elements of the stapler.Additionally: 
US Pub 20080294179 by Balbierz et al. teaches claimed limitations, including cartridge 18a of cartridge assembly 200 and anvil 16a of anvil assembly 202, a distal tube 204 so configured as to move anvil and cartridge assemblies between retracted (Fig. 19A) and extended (Figs. 19C-D, Para 0085).

    PNG
    media_image1.png
    102
    104
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    102
    104
    media_image1.png
    Greyscale

Figs. 19 A and C, US Pub 20080294179 by Balbierz

US Pub 20180168574 by Robinson et al. teaches claimed limitations, including cartridge 63/64 and anvil 68/69, a distal tube 61 so configured as to move anvil and cartridge between retracted (Fig. 5A) and extended positions (Fig. 5B, Para 0113-0118).
US Pub 20150238193 by Balbierz et al. teaches claimed limitations, including cartridge 210c and anvil 212c, a distal tube 204 so configured as to move anvil and cartridge between retracted (Fig. 41A) and extended positions (Figs. 41B, Para 0156). 
US Pat 4,354,628 teaches claimed limitations, including anvil 44 pivoting around pivot line 62-62’ from an initial aligned position (44 in solid lines in Fig. 12) to a transverse position (44’ in dashed lines, Fig. 12). At the same time, cartridge 60 changes position similarly. Note related discussion in Col. 10 lines 16-52).

    PNG
    media_image2.png
    486
    793
    media_image2.png
    Greyscale

Figs. 11-12 of US Pat 4,354,628
US Pub  20010030219 by Green et al. teaches claimed limitations, including an anvil and cartridge rotating (together i.e. in an articulated motion) to take a second position (Figs. 23-24) transverse to an initial position (Figs. 18-19) aligned with cover tube 182. 

    PNG
    media_image3.png
    423
    586
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    428
    667
    media_image4.png
    Greyscale

Figs. of US Pub 20010030219
US Pub  20010030219 by Green et al. teaches claimed limitations, including an anvil and cartridge rotating (together i.e. in an articulated motion) to take a second position (Figs. 23-24) transverse to an initial position (Figs. 18-19) aligned with cover tube 182. 
Each of the following references teach claimed limitations, including anvil and cartridge structured and moving between retracted and extended positions, as recited:
US PUB 20140144969 (compare Figs. 2A-C in coordination with 7A-C and 8-9)
US PUB 20090082785 (Fig. 3)
US Pat  5588579 (Fig. 10 or 13)
US PUB 20080054045 (Fig. 60).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731